DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is responsive to the amendment dated 8/20/2021.  Claims 13-21 remain pending.  112 rejections remain and are described below.  The applicant’s amendment has overcome the previous art rejections of record.  This action is Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/29/2021 was filed after the mailing date of the Non-Final Rejection on 6/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
There remains an inconsistency between the preamble and the body of claim 13.  The preamble recites “a seal assembly”.  The preamble then recites that the seal assembly is “for use in a fluid valve”.  The transitional phrase then states that “the seal assembly comprises:”.  However, the body of the claim recites details of the overall valve assembly, including the actuable valve body (i.e. the rotatable valve head) in lines 3-4 and the elevation from a lateral surface of the valve body in lines 10-13.  It is unclear how the seal assembly could comprise (per the transitional phrase of the preamble) the actuable valve body and the elevation from a lateral surface of the valve body.
It is suggested to the applicant that the preamble be amended to recite “A valve assembly having a valve housing and at least one connection, the valve assembly comprising:” in order to resolve this issue.  Claim 18 would additionally need to be amended.  Claims 19-21 would need to be amended to recite “The valve assembly as claimed in claim 13”.  
Claim 13 is being examined as requiring the combination of the seal, the actuable valve body, the valve housing, and the connection, as the body of the claim at least positively recites all of these components.

Allowable Subject Matter
Claims 13-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art alone or in combination does not teach or disclose the applicant’s claimed invention, including, and in combination with other recited limitations, the valve assembly with the actuable valve body that opens and closes the one connection and having an elevation from a lateral surface of the valve body .
*It is noted to the applicant that claims 13-21 are allowable based on the interpretation that claim 13 positively recites the valve assembly combination including the seal, actuable valve body, and housing.  If claim 13 is amended to only positively recite the seal, the scope of the claim would change and the indicated allowability could be withdrawn.
The closest prior art of record includes the following:
	Wincek (U.S. 2011/0309280) discloses a ball valve with raised portions (elevations) shown at elements 86 and 87 in fig. 3.  Wincek also has valve seats that are made of PTFE and have raised portions that contact the ball in fig. 5.  However, Wincek does not have the seals comprised of an elastically deformable plastic base part composed of an elastomer and further including a vulcanized rigid plastic layer which forms an annular closed circular bead.
	Muddiman (U.S. 2006/0202149) discloses a plug valve with an embodiment in fig. 6A that has raised beads 112.
	Leach (U.S. 4,848,398) discloses a valve with a seal that is made of any suitable elastomer and is then encapsulated in PTFE.
	However, neither Muddiman nor Leach describe a vulcanized rigid plastic layer that forms the circular annular closed encircling bead.  
	The applicant’s specification describes the seal as having an elastically deformable plastic base part such as EPDM and then having a thin hard plastic layer that is vulcanized on and can be made of PTFE (paragraph 21).  While Leach teaches an elastomer that is encapsulated by PTFE, there is no evidence that the rigid plastic layer would form an annular closed circular bead in any of the above references.  
Further, to the extent that vulcanization is recited, while this is a process, the process of vulcanization is seen to impart a change in material composition to the structure and thus carries patentable weight.  There is additionally no evidence in the above references of a vulcanized rigid plastic layer forming a circular annular closed encircling bead.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R REID/               Primary Examiner, Art Unit 3753